REPUBLIQUE DEMOCRA TIQUE DU CONGO DISTRICT : HAUT - KATANG:A
PROVINCE DU KATANGA TERRITOIRE : K. FN à 1
CIRCONSCRIPTION FONCIERE LOTISSEMENT : SEP
U HAUT KATANGA
X

DIVIS: TITRES IMMOBLI RS

CONTRAT D'EMPHYTEOSE N° H.K.4E() ? 5 DU 57. JUIN 70

TERME DE VINGT - CINQ ANS

ENTRE :
LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par le Ministre
des Affaires Foncières, agissant en vertu des pouvoirs qui lui sont conférés par
l'article 183 paragraphe 3 de la Loi n° 73 - 021 du vingt juillet mil neuf cent
Soixante treize telle que modifiée à ce jour et l'article 14 a de l'Ordonnance N°
= 148 du 02/07/1974 portant mesures d'exécution de la loi
susmentionnée........................ sperme

Ci - après dénommée « LA REPUBLIQUE » de première par

ET

TERRA , Société Privée à responsabilité Limitée, Immatriculée au nouveau
registre du commerce n° 1006, ayant son siège social au n° 59, Avenue
Colonel MUZIMBA, Commune Lubumbashi, Représentée par
l’'Administrateur gérant, Monsieur RAHIM DHROLIA

Ci- après dénommé « L'EMPHYTEOTE » de seconde part...

IL A ETE CONVENU CE QUI SUIT

le I : La République concède au soussigné de seconde part, qui accepte, un
d'emphytéose sur une parcelle destinée à usage Agro - Pastoral d'une
superficie de 1.000 hectares, située dans le Territoire de KASENGA portant le
numéro PC 120 du plan cadastral et dont Les limites sont représentées sous ui
lisière rouge au croquis ci - annexé dressé à l'échelle de 1/100.000èmc

Article I : Le présent contrat est conclut Pour un terme dé vingt — cinq uns,
prenant cours le premier mai 2009, à l'expiration duquel il sera renouvelé F
une durée égale pour autant que le terrain ait été mis et maintenu en valeur,
conformément aux obligations contractuelles et réglementaires de
l'emphytéose..….......

Article III : La redevance annuelle est fixée à la somme en Francs Congolais
équivalent à 245Ff ou 245 $ payable par anticipation le premier janvier de
chaque année chez le Comptable Subordonné de la Division des Affaires
Foncières à Kipushi SANS QU'IL SOIT BESOIN D'AUCUN AVERTISSEMENT DE
LA PART DE L'ADMINISTRATION. … ee . .

Article IV : L’emphytéose est tenue d'occuper le terrain concédé dans les six
mois et d'en commencer effectivement la mise en valeur dans les dix — huit mois
de la conclusion du présent contrat. Il est tenu de poursuivre de façon
interrompue et de maintenir la mise en valeur conformément à destination du
terrain.

DEUXIEME ET DERNIER FEUILLET

= NL]
CONTRAT D'EMPHYTEOSE N° H.K,/E : DU N1
TERME DE VINGT - CINQ ANS
Me

Article V : CONDITION DE MISE EN VALEUR DU TERRAIN
Seront considérés comme mise en valeur :

a) Les terres couvertes sur un dixième au moins de leur surface par des
construction penses se -

Les terres couvertes en pâtur clôturées et aménagées en paddocks

par débroussaillement, éradication des plantes nuisibles ou plantation et

semis des plantes améliorantes sur un dixième au moins de leur

superficie et sur lesquelles sont entretenues des bestiaux à l’éle age ou

l'engrains à raison d’une tête de gros bétail par hectare.

b

c) Les cultures sur le sol en déclivité seront établies parallélement aux
courbes de niveau et toutes mesures contre l'érosion seront prises. La
mise en culture des terres ayant une inclinaison de plus de trente degrés
est interdite, de même que le déboisement dans un rayon de soixante -
quinze mêtres autour des Sources. Ces conditions joueront
simultanément où séparément pour toute la superficie.

Article VI : L'emphytéose aura a faculté de se libérer des charges de son droit
par le délaissement des fonds aux conditions et selon les modalit prescrites
par les mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973.

Article VII : L'emphytéose ne peut changer la destination du terrain concédé
Sans l'autorisation de l'autorité qui a concédé le droit. 1

= = = = — _—
Article VIII : Les chemins et autres sentiers traversant le terrain concédé
emphytéose appartenant au domaine public, ne font pas partie de la présente
emphytéos : or & 2 savss

Article IX: L'inexécution ou la violation d'une des conditions reprises ci —
dessus éntraïnera la résiliation du présent contrat, après mise en demeure par
une lettre recommandée, si l'emphytéote ne satisfai pas à ses obligations
Toutes sommes perçues par le Trésor lui restant acquis: à titre

d'indemnités.

Article X: Pour ce qui concerne l'exécution du présent contrat, les parties
déclarent élire domicile, l'emphytéote dans les bureaux du Territoire de
KASENGA, la République dans les bureaux du Conservateur des Titres
Immobiliers du District du haut - Katanga..…................ ”

Fait à Kipushi en triple exemplaires, le WP?
POUR L'EMPHYTEOTE POUR LA REPUBLIQUE
TN
NAL DES AFFAIRES FONCIÈRES
G9Y Ma,
ME LE

CONP TABLITE }

N° :

DIVISION DU CADASTRE
REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère des Affaires Foncières
Province du Katanga

*

D

ne:

Circonscription Foncière du Haut-Katanga
Division du Cadastre

PROCES-VERBAL DE CONSTAT DE MISE EN VALEUR N°22£$: /DIV/CAD/HK/2009

L'an deux mille huit, le dixième jour du mois de juin;

Nous, KAMWANYA ILUNGA Ruffin, Arpenteur topographe du cadastre, résidant à
Kipushi, avons procédé ce jour au constat de mise en valeur de la concession agricole
cadastrée sous le n° PC 120, située à Sapwe, Territoire de Kasenga, District du Haut
Katanga, d'une superficie de 1000 ha, occupée par TERRA S.P.R.L suivant le contrat
d'occupation n° HK/OP du 00530 du 08/12/2008 et y avons constaté ce qui suit :

LELEMENTS PONDERATEURS :

Une étendue dessouchée de 100 ha.

II. DESCRIPTION :
Néant.

III. CONCLUSION :

Vu la réalisation faîte sur la concession la mise en valeur est conforme à la
destination de la concession.

En foi de quoi, le présent procès-verbal de mise en valeur a été dressé aux jour,
mois et an que dessus.

Hi

EUR TOPOGRAPHE

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le
MINISTERE DES AFFAIRES FONCIERES

Le Ministre
ARRETE MINISTERIEL N° sé / CAB / MIN / AFF.FONC /2009 DU
21 SE! 9007 PORTANT CREATION D’UNE PARCELLE DE TERRE

N°120 À USAGE AGRO- PASTORAL DU PLAN CADASTRAL DU TERRITOIRE
DE KASENGA DISTRICT DU HAUT-KATANGA, PROVINCE DU KATANGA

LE MINISTRE DES AFFAIRES FONCIERES,

- Vu la Constitution, Spécialement l’article 93 ;

Vu la Loi n° 73/021 du 20 juillet 1973 portant régime général des bien
régime foncier et immobilier et régime des süretés, telle que modifié
complétée par la Loi n° 80/008 du 18 juillet 1980 :

= Vu l’Ordonnance n° 74-148 du 02 juillet 1974 portant mesures d'exécutio:
de la Loi n° 73 - 021 du 20 juillet 19738 portant régime &
régime foncier et immobilier et régime des suretés telle
complétée à ce jour ;

Vu l’Ordonnance n°08/073 du 24 décembre 2008 portant organ
fonctionnement du Gouvernement, modalités pratiques de collab
entre le Président de la République et le Gouvernement ainsi qu
membres du Gouvernement ;

Vu l’Ordonnance n°08/074 du 24 décembre 2008 fixant les atir
des Ministères, spécialement l’article 1%, point B, numéro 26

- Vu lOrdonnance n°08/67 du 26 octobre 2008 portant nomination des
Vice-Premiers Ministres, Ministres et Vice - Ministres;

Vu l’Arrêté Interministériel n°s 042/CAB/MIN/AFF.F/2005 et 068 / CA
MIN/FINANCES/2005 du 26 mai 2005 portant fixation des ta
droits, taxes et redevances à D
Affaires Foncières ;

cvoir à l'initiative du Minis

- Vu le dossier constitué au nom de la société TERRA Sprl pour |
d'une concession à usage agro-pastoral :

Article 1er :

Article 2 :

Article 3 :

ARRETE :

Est approuvée la création d'une parcelle de terre à usage auro-
pastoral portant le numéro 120 du plan cadastral du térrit

de KASENGA district du Haut-Katanga, Province du Katare:
ayant une superficie de 1.000 ha 00 a 00 ca 00%

La parcelle ainsi créée est mise sur le marché aux conditions
fixées par les Arrêtés Interministériels n° 042 /CAB/ MIN/ AFF
F/2005 et 068/CAB/MIN/FINANCES/2005 du 26 mai 200:
portant fixation des taux des droits, taxes et redevances
percevoir à l'initiative du Ministère des Affaires Foncières

Le Conservateur des Titres Immobiliers et le Chef de Division d
Cadastre de la Circonscription Foncière de Kipushi dans le
Province du Katanga sont chargés, chacun en ce qui le concerne,
de l'exécution du présent Arrêté qui entre en vigueur à la date de
sa signature.

DE GER Lil
Fait à Kinshasa, le 2 7 ve

|
Maître KISIM: néoy Maj
rs

FT À

